DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 7 June 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Vijayasankar et al. US 2015/0351005, in view of Nagashima et al. US 2016/0156227.
Regarding Claim 1, Vijayasankar teaches a system for controlling operations of multiple electric appliances (refer to [0002], [0024] and 0026]), each of which is electrically connected to an AC power line (LV lines 105, 108 electrical wires, fig. 1 and refer to [0021]), the system comprising: 
PLC device 113 may be a part of a smart grid device (e.g., an AC or DC charger, a meter, etc.), an appliance, or a control module for other electrical elements located inside or outside of premises 112n (e.g., street lighting, etc.), refer to [0026]), 
wherein each of the multiple appliance controllers are electrically connected between one of the multiple electric appliances and the AC power line (113, fig. 1), and 
wherein each of the multiple appliance controller of the multiple appliance controllers receives through the AC power line appliance control signals containing an appliance address code (e.g., serial number, device ID, etc.), application profile, device class, and/or currently allocated frequency band, refer to [0029]) which is uniquely assigned to the appliance controller of the multiple appliance controllers, and 
wherein, in response to the appliance control signals, the appliance controller of the multiple appliance controllers changes the status of the electric appliance of the multiple electric appliances to which the appliance controller of the multiple appliance controllers is electrically connected (AC interface 201 may allow PLC engine 202 (within PLC device 113) to receive and transmit PLC signals over wires 108a-b …PLC device 113 may be a part of … an appliance, or a control module for other electrical elements located inside or outside of premises 112n (e.g., street lighting, etc.), refer to [0026]); 
multiple power line communications (PLC) modules (112a-n), 
wherein each PLC module of the multiple PLC modules has PLC programming which enables the PLC module of the multiple PLC modules to transmit the appliance control signal to one of the multiple appliance controllers, using the appliance address code assigned to the appliance controller, and wherein the PLC programming enables When PLC gateway 112 is present, it may include database 304 with records of frequency bands currently used, for example, by various PLC devices 113 within premises 102n. An example of such a record may include, for instance, device identification information (e.g., serial number, device ID, etc.), application profile, device class, and/or currently allocated frequency band.  As such, gateway engine 301 may use database 304 in assigning, allocating, or otherwise managing frequency bands assigned to its various PLC devices, refer to [0029]).  Vijayasankar teaches wherein each appliance controller of the multiple appliance controllers is operable to control the electric appliance to which the appliance controller is electrically connected, however is silent wherein each appliance controller of the multiple appliance controllers is operable to provide power to an electric appliance of the multiple electric appliances to which an appliance controller of the multiple appliance controllers is electrically connected.
Nagashima teaches wherein each appliance controller of the multiple appliance controllers is operable to provide power to an electric appliance of the multiple electric appliances to which an appliance controller of the multiple appliance controllers is electrically connected (18, fig. 1 and refer to [0031]-[0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the controller as taught by Nagashima with the system for controlling operations of multiple electric appliances of .

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayasankar et al. US 2015/0351005, in view of Nagashima et al. US 2016/0156227, and in further view of Bailey et al. US 2019/0327852.
Regarding Claim 2, the combination of Vijayasankar and Nagashima teaches all of the limitations of Claim 1, however is silent wherein the PLC module of the multiple PLC modules is part of a modular switch box, and wherein the modular switch box is replaceably insertable into one of multiple receptacle boxes which are electrically connected to the AC power line, and wherein power is transferred to the modular switch box through the receptacle box of the multiple receptacle boxes by conjugate electrical contacts, which are exterior on the switch box and interior on the receptacle box of the multiple receptacle boxes, so that the conjugate electrical contacts correspondingly engage one another upon insertion of the modular switch box into the receptacle box.
Bailey teaches the PLC module is part of a modular switch box, wherein the switch box is replaceably insertable into one of multiple receptacle boxes which are electrically connected to the AC power line, and wherein power is transferred to the switch box through the receptacle box by conjugate electrical contacts, which are exterior on the switch box and interior on the receptacle box, so that the conjugate electrical contacts correspondingly engage one another upon insertion of the switch box into the receptacle box (figs. 4A-4F, 5A-5C and refer to [0027]-[0028]).
Therefore, it would have been obvious to one of ordinary skill in the art at the 
Regarding Claim 3, the combination of Vijayasankar, Nagashima, and Bailey teaches all of the limitations of Claim 2 above and further teaches wherein the multiple receptacle boxes are electrically and mechanically interconnectable through conjugate electrical and mechanical connectors which are exterior on the receptacle boxes, thereby enabling addition of receptacle boxes to the system without re-wiring (figs. 4A-4F, 5A-5C and refer to [0027]-[0028] of Bailey).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayasankar et al. US 2015/0351005, in view of Nagashima et al. US 2016/0156227, and in further view of Bailey et al. US 2019/0327852, and in further view of Kim US 6,750,781.
Regarding Claim 4, the combination of Vijayasankar, Nagashima, and Bailey teaches all of the limitations of Claim 2 above, however is silent wherein the modular switch box, in addition to the PLC module, comprises a signal delay means, and wherein the signal delay means is electrically connected to the AC power line and is operable to detect collisions between two or more of the appliance control signals and to delay one or more of the appliance control signals in order to avoid or eliminate the collisions so detected.
Kim teaches wherein the signal delay means is electrically connected to the AC 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the signal delay means as taught by Kim with the system for controlling operations of multiple electric appliances of the combination of Vijayasankar, Nagashima, and Bailey in order to improve the control of the appliances.
Regarding Claim 5, the combination of Vijayasankar, Nagashima, and Bailey teaches all of the limitations of Claim 3 above, however is silent wherein the switch box, in addition to the PLC module, comprises a signal delay means, and wherein the signal delay means is electrically connected to the AC power line and is operable to detect collisions between two or more of the appliance control signals and to delay one or more of the appliance control signals in order to avoid or eliminate the collisions so detected.
Kim teaches wherein the signal delay means is electrically connected to the AC power line and is operable to detect collisions between two or more of the appliance control signals and to delay one or more of the appliance control signals in order to avoid or eliminate the collisions so detected (70, fig. 8 and refer to col. 5, lines 44-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the signal delay means as taught by Kim with the system for controlling operations of multiple electric appliances of the combination of Vijayasankar, Nagashima, and Bailey in order to improve the control of .

Response to Arguments
Applicant's arguments, 23 June 2021 have been fully considered but they are not persuasive.  Applicant's representative argued that each individual PLC module can be programmed to control a device and that Vijayasankar et al. US 2015/0351005 did not teach that.  Applicant also stated that Bailey US 2019/0327852 did not teach a PLC module.  Examiner respectfully disagrees with Applicant.  
Vijayasankar teaches that each individual PLC module can be programmed to control a device:
[0009] In some embodiments, one or more of the methods described herein may be performed by one or more PLC devices (e.g., a PLC meter, PLC data concentrator, etc.)  In other embodiments, a tangible electronic storage medium may have program instructions stored thereon that, upon execution by a processor within one or more PLC devices, cause the one or more PLC devices to perform one or more operations disclosed herein.
[0026] FIG. 2 is a block diagram of PLC device 113 according to some embodiments.  As illustrated, AC interface 201 may be coupled to electrical wires 108a and 108b inside of premises 112n in a manner that allows PLC device 113 to switch the connection between wires 108a and 108b off using a switching circuit or the like.  In other embodiments, however, AC interface 201 may be connected to a single wire 108 (i.e., without breaking wire 108 into wires 108a and 108b) and without providing such switching capabilities.  In operation, AC interface 201 may allow PLC engine 202 to receive and transmit PLC signals over wires 108a-b.  In some cases, PLC device 113 may be a PLC modem.  Additionally or alternatively, PLC device 113 may be a part of a smart grid device (e.g., an AC or DC charger, a meter, etc.), an appliance, or a control module for other electrical elements located inside or outside of premises 112n (e.g., street lighting, etc.).
[0027] PLC engine 202 may be configured to transmit and/or receive PLC signals over wires 108a and/or 108b via AC interface 201 using a particular frequency band.  In some embodiments, PLC engine 202 may be configured to transmit OFDM signals, 

Additionally Bailey was combined with Vijayasankar and Nagashima to teach the modular switch box for which the PLC module is part of, not a PLC module.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
22 October 2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836